Title: Enclosure: Silas Condict to Aaron Dunham, 25 August 1791
From: Condict, Silas
To: Dunham, Aaron


Morris Town [New Jersey] 25 augt. 1791
Sir
I have to acknowledge the receipt of of your favour of the 19 ult. on the important Subject of our Manufactories. I Should be happy to have had it in my power to give you a more favourable account of the matter than I can do. However, in General I can Say that Industry and an attention to Mechanism is gaining Ground, tho’ we have no established Companies, or Manufactories carried on here, the principal branch of business that we can call Such, is that of the Iron Manufactory; and that is carried on by individuals. We have in this County, two Furnaces, at which are made various Castings of hollow ware pig &c. two Slitting & Rooling mills; and a large number of Ironwork: Some refining but most of them are Bloomeries, and there are a number of Naileries, that are carried on, these Several branches of the Iron business employs a great Many People, which is one of the principle advantages attending it. And if some mode of Inspection, could be adopted to prevent the vending of Iron, Nails &c, not well made or unfit for Market it would I think be of great utility & tend much to perfecting the business.

Our part of the Country is well adapted for keeping Sheep, and their numbers are fast increasing among us and I doubt not but that a Woollen Manufactory might be carried on here to advantage, had we a Sufficient number of Men of Spirit and Capital to engage in it.
The Silk making Seems to ware the most favourable aspect altho it is yet only in Embrio. One Gentm. has procured Seed & has now from 60 to 100.000 plants in nursery and has got a Sufficient Quantity of the Eggs to produce a Considerable Stock of Worms next Spring, and our People Seem engaged as Soon as time maturates the Trees to apply themselves to this branch of business, and if the Legislature of the U.S. would encourage it, by Premium, or Laying a heavy Duty on imported Silk, I flatter myself that this part of the State in a Short time would benefit much by the Culture of Silk, my hopes of Success are raised more on this than any other branch, because the People in general Seem more engaged to try the Experiment, in this than any other. As I have not been engaged in the Iron business nor in the Merchantile line, it is not in my Power to give you an Estimate of the produce of the Iron, but probably you may have it from Some gentlemen that are better Qualifyed to do it than your
Huml Sert.
Silas Condict Aaron Dunham Esqr.
